ORDER
This matter was before the Supreme Court on an order issued to the defendant to appear and show cause why the order of the Superior Court dismissing the information charged against him should not be vacated and the case remanded to the Superi- or Court for hearing.
After hearing the parties, it is the conclusion of the court that cause was not shown. The order of the Superior Court dismissing the information charged against the defendant is vacated and the case is remanded to the Superior Court for the hearing of evidence relating to the right of the defendant to a speedy trial in the light of United States v. Marion, 404 U.S. 307, 92 S.Ct. 455, 30 L.Ed.2d 468 (1971), and United States v. MacDonald, 456 U.S. 1, 102 S.Ct. 1497, 71 L.Ed.2d 696 (1982).
BEVILACQUA, C.J., did not participate.